TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00020-CV



                               Amber Murray Weisbrod, Appellant

                                                    v.

                                  Bobba Lyle Weisbrod, Appellee


          FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
            NO. 11-3051-FC3, HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Amber Murray Weisbrod filed a notice of appeal on January 9, 2014. The clerk’s

record was filed with this Court on January 27, 2014, and a supplemental clerk’s record was filed

with this Court on February 18, 2014. Appellant’s brief was due in this Court on May 8, 2014. On

May 19, 2014, after Appellant failed to timely file her brief, the Clerk of this Court sent Appellant

a letter advising her that her brief was overdue and that if she did not file a brief or otherwise respond

by May 29, 2014, her appeal would be subject to dismissal for want of prosecution. The May 29

deadline has passed, and Appellant has neither filed a brief nor responded to the notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: June 12, 2014




                                              2